FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust 03, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Risk and balance sheet management (continued) Risk management: Credit risk Credit risk is the risk of financial loss due to the failure of a customer to meet its obligation to settle outstanding amounts. The quantum and nature of credit risk assumed across the Group's different businesses vary considerably, while the overall credit risk outcome usually exhibits a high degree of correlation with the macroeconomic environment. Financial assets The table below sets out the Group's financial asset exposures by caption, both gross and net of offset and netting arrangements. Gross exposure IFRS offset (1) Balance sheet value Other offset (2) Net exposure 30 June 2012 £m £m £m £m £m Cash balances at central banks - - Reverse repos Lending - Debt securities - - Equity shares - - Derivatives Settlement balances Other financial assets - - Total excluding disposal groups Total including disposal groups Short positions - - Net of short positions 31 December 2011 Cash balances at central banks - - Reverse repos Lending - Debt securities - - Equity shares - - Derivatives Settlement balances Other financial assets - - Total excluding disposal groups Total including disposal groups Short positions - - Net of short positions Notes: Relates to offset arrangements that comply with IFRS criteria. This reflects the amounts by which the Group's credit risk is reduced through arrangements such as master netting agreements and current account pooling. In addition the Group holds collateral in respect of individual loans and advances. This collateral includes mortgages over property (both personal and commercial); charges over business assets such as plant, inventories and trade debtors; and guarantees of lending from parties other than the borrower. The Group obtains collateral in the form of securities in reverse repo and derivative transactions. Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Key points . Financial asset net exposures excluding disposal groups decreased by £52 billion or 6% to £851 billion, reflecting the Group's focus on reducing its funded balance sheet, primarily in Non-Core, Markets and International Banking. · Reductions in lending (£24 billion), debt securities (£21 billion) and derivatives (£10 billion) were partially offset by higher seasonal settlement balances (£7 billion). · Exposures to central and local governments decreased by £15 billion principally in debt securities. This was driven by Markets de-risking its balance sheet, management of the Group Treasury liquidity portfolio as well as overall risk reduction in respect of eurozone exposures. · Exposure to financial institutions was £14 billion lower, across securities, loans and derivatives. · Within lending: ○ UK Retail increased its lending to homeowners, including first-time buyers, whilst unsecured lending balances fell. ○ UK Corporate reduced its Core commercial real estate lending by £1.8 billion, contributing to the decrease in Core property and construction exposure. ○ Non-Core continued to make significant progress on its balance sheet strategy and lending declined across all sectors, principally property and construction, where commercial real estate lending decreased by £3.9 billion, reflecting repayments and asset sales. Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Sector concentration The table below analyses balance sheet financial assets on the balance sheet by sector. Reverse repos Lending Securities Derivatives Other Balance sheet value Offset Total net exposure Core Non-Core Total Debt Equities 30 June 2012 £m £m £m £m £m £m £m £m £m £m £m Government (1) Finance - banks - - other Personal - mortgages - - - 3 - 1 - unsecured - - - 7 56 16 Property and construction - 1 Manufacturing 56 Finance leases (2) - 13 2 43 - - Retail, wholesale and repairs - 12 Transport and storage - - Health, education and leisure 6 - Hotels and restaurants - 29 - Utilities - 8 Other 45 Total gross of provisions Provisions - - - n/a Total excluding disposal groups Disposal groups - - 36 - Total including disposal groups For the notes to this table refer to the following page.   Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Sector concentration (continued) Reverse repos Lending Securities Derivatives Other Balance sheet value Offset Total net exposure Core Non-Core Total Debt Equities 31 December 2011 £m £m £m £m £m £m £m £m £m £m £m Government (1) Finance - banks - - other Personal - mortgages - - - 48 - - - unsecured - - - 52 52 7 Property and construction - 1 Manufacturing Finance leases (2) - 2 75 - 16 Retail, wholesale and repairs - 18 Transport and storage 74 - Health, education and leisure - 21 - Hotels and restaurants - 5 - Utilities - 30 Other Total gross of provisions Provisions - - - n/a Total excluding disposal groups Disposal groups - - 5 - Total including disposal groups Notes: Government comprises central and local government. Includes instalment credit. Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Asset quality The following table analyses the Group's financial assets excluding debt securities and off-balance sheet exposures by internal asset quality ratings. For further details on internal asset quality ratings refer to page 172 of the Group's 2011 Annual Report and Accounts. Debt securities are analysed by external ratings and are therefore excluded from the table below and are set out on page 161. Cash and balances at central banks Settlement balances Derivatives Other financial instruments Commit- ments Contingent liabilities Total Loans and advances Banks (1) Customers 30 June 2012 £m £m £m £m £m £m £m £m £m Total AQ1 AQ2 - AQ3 17 AQ4 31 - AQ5 64 26 AQ6 3 97 - AQ7 2 4 - AQ8 1 76 - AQ9 1 AQ10 - - 3 - Past due - Impaired - Impairment provision - 31 December 2011 AQ1 AQ2 93 - AQ3 - AQ4 19 - AQ5 90 79 45 AQ6 9 46 - AQ7 8 13 - AQ8 7 30 19 - AQ9 5 83 4 AQ10 1 6 - Past due - 2 - Impaired - Impairment provision - For the note to this table refer to page 158.   Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Asset quality (continued) Cash and balances at central banks Settlement balances Derivatives Other financial instruments Commit- ments Contingent liabilities Total Loans and advances Banks (1) Customers 30 June 2012 £m £m £m £m £m £m £m £m £m Core AQ1 AQ2 - AQ3 8 17 AQ4 29 - AQ5 63 26 AQ6 3 97 - AQ7 2 4 - AQ8 1 76 - AQ9 1 AQ10 - - 3 - Past due - Impaired - Impairment provision - 31 December 2011 AQ1 AQ2 91 - AQ3 56 - AQ4 18 - AQ5 90 79 45 AQ6 9 46 - AQ7 8 13 - AQ8 7 20 19 - AQ9 5 83 4 AQ10 1 6 - Past due - 2 - Impaired - Impairment provision - For the note to this table refer to page 158.   Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Asset quality (continued) Cash and balances at central banks Settlement balances Derivatives Other financial instruments Commit- ments Contingent liabilities Total Loans and advances Banks (1) Customers 30 June 2012 £m £m £m £m £m £m £m £m £m Non-Core AQ1 64 19 - AQ2 1 23 - - 25 AQ3 - - - 97 AQ4 2 - 5 - 97 AQ5 1 - 19 - AQ6 - 1 - - 50 AQ7 - 46 - - 63 AQ8 - 77 76 AQ9 - 69 - - 49 AQ10 - 37 Past due - Impaired - 1 - Impairment provision - 43 - 31 December 2011 AQ1 58 16 88 AQ2 - 4 2 - 32 AQ3 14 - - 73 AQ4 1 55 1 - AQ5 - 5 - - AQ6 - 48 - - 28 AQ7 - 88 AQ8 - 10 - - 91 40 AQ9 - - - 48 45 AQ10 - 41 Past due - Impaired - 1 - - 1 - - Impairment provision - 19 Note: Excludes items in the course of collection from other banks of £1,866 million (31 December 2011 - £1,470 million). Key points · Overall the asset quality of the Group's exposures was broadly maintained despite the difficult external conditions in the UK and ongoing eurozone concerns. · The high proportion of AQ1 exposures in Core included reverse repos and derivatives, most of which are transacted with investment-grade market counterparties. · Impaired and past due assets comprise more than 30% of Non-Core balances. Continued weakness in commercial real estate market overall and difficult conditions in Ireland were significant contributors to this. Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets: Debt securities The table analyses debt securities by issuer and IFRS measurement classifications. Central and local government Banks Other financial institutions Corporate Total Of which ABS UK US Other 30 June 2012 £m £m £m £m £m £m £m £m Held-for-trading Designated as at fair value 1 - 77 9 Available-for-sale Loans and receivables 9 - 4 Long positions Of which US agencies - Short positions (HFT) Available-for-sale Gross unrealised gains 76 Gross unrealised losses - 31 December 2011 Held-for-trading Designated as at fair value 1 - 53 9 Available-for-sale Loans and receivables 10 - 1 Long positions Of which US agencies - Short positions (HFT) Available-for-sale Gross unrealised gains 52 94 Gross unrealised losses - -   Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets: Debt securities (continued) The table below analyses available-for-sale debt securities and related reserves, gross of tax. 30 June 2012 31 December 2011 UK US Other (1) Total UK US Other (1) Total £m £m £m £m £m £m £m £m Central and local government Banks Other financial institutions Corporate Total Of which ABS AFS reserves (gross) Note: Includes eurozone countries as detailed in the Country risk section of this report. Key points · Debt securities decreased by £21.5 billion or 10% in H1 2012, £18.0 billion in AFS across the Group and £2.9 billion of HFT positions in Markets reflecting a combination of de-risking strategies and balance sheet management. · HFT: the £2.9 billion decrease comprised £3.0 billion of government, £0.9 billion of banks and £0.5 billion of corporate bonds, partially offset by a £1.5 billion increase in bonds issued by other financial institutions. Disposals of UK government bonds of £2.6 billion in Markets, reflected balance sheet management strategy. Danish and German positions increased by £1.3 billion respectively, whilst French bond holdings reduced by £2.6 billion. The increase in US financial institution bonds of £0.9 billion related to RMBS G10 bonds, reflecting the purchase of high demand mortgage pools. · AFS: decreased by £18.0 billion, comprising £10.4 billion relating to central and local government, £3.9 billion relating to banks and £3.8 billion of other financial institution bonds. UK government bonds fell by £1.5 billion due to disposals and a change in the Direct Line Group investment strategy in Q1 2012. Disposals from the Group Treasury liquidity portfolio resulted in lower government bonds, primarily German and French (£4.9 billion). Japanese government bonds fell by £2.2 billion reflecting a reduced collateral requirement following a change in clearing status from direct (self-clearing) to agency. Bank bonds decreased by £3.9 billion of which £1.8 billion related to Spanish covered bonds in Group Treasury and lower positions in Australian and German securities reflected the close out of positions and maturities respectively. Non-Core disposals led to a £2.1 billion reduction in ABS issued by SPVs.   Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets: Debt securities (continued) The table below analyses debt securities by issuer and external ratings. Ratings are based on the lowest of Standard and Poor's, Moody's and Fitch. Central and local government Banks Other financial institutions Corporate Total % of total Of which ABS UK US Other 30 June 2012 £m £m £m £m £m £m £m £m AAA 43 29 AA to AA+ - 44 A to AA- - 18 14 BBB- to A- - - 9 Non-investment grade - - 3 Unrated - 2 14 1 31 December 2011 AAA 45 37 AA to AA+ - 36 A to AA- - 1 18 BBB- to A- - - 4 Non-investment grade - - 4 Unrated - 3 2 39 1 Key points · AAA rated debt securities decreased as France and Austria were downgraded to AA+ and the Group reduced its holdings of UK government bonds. Additionally, certain Spanish covered bonds and the Dutch bond portfolio were downgraded during the half year. · The decrease in A to AA- debt securities related to further downgrades of Italy and Spain to BBB+ and A- respectively and a downgrade of selected bank ratings. · Non-investment grade and unrated debt securities accounted for 4% of the portfolio at 30 June 2012. Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets: Debt securities (continued) Asset-backed securities The table below summarises the rating levels of ABS carrying values. RMBS (1) Government sponsored or similar (2) Prime Non- conforming Sub-prime MBS covered bond CMBS (3) CDOs (4) CLOs (5) ABS covered bonds ABS other Total 30 June 2012 £m £m £m £m £m £m £m £m £m £m £m AAA 41 AA to AA+ 88 42 6 A to AA- 46 86 - BBB- to A- 46 94 51 8 Non-investment grade 20 63 - Unrated - 7 57 - 34 96 - Of which in Non-Core - - - 31 December 2011 AAA AA to AA+ 60 35 A to AA- BBB- to A- - 39 93 86 - Non-investment grade 21 - - Unrated - 29 - 56 - Of which in Non-Core - - - Notes: Residential mortgage-backed securities. Includes US agency and Dutch government guaranteed securities. Commercial mortgage-backed securities. Collateralised debt obligations. Collateralised loan obligations. Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Derivatives The table below analyses the fair value of the Group's derivatives by type of contract. Master netting arrangements in respect of mark-to-market (mtm) positions and collateral shown below do not result in a net presentation in the Group's balance sheet under IFRS. 30 June 2012 Notional 31 December 2011 GBP USD Euro Other Total Assets Liabilities Notional Assets Liabilities Contract type £bn £bn £bn £bn £bn £m £m £bn £m £m Interest rate (1) Exchange rate Credit 18 Other (2) 15 47 40 34 Counterparty mtm netting Cash collateral Securities collateral Notes: Interest rate notional includes £15,436 billion (31 December 2011 - £16,377 billion) relating to contracts with central clearing houses. Other comprises equity and commodity derivatives. Key points · Net exposure, after taking account of position and collateral netting arrangements, decreased by 20% (liabilities decreased by 17%) due to lower derivative fair values, driven by market movements, including foreign exchange rates and increased use of compression trades. · Interest rate contracts decreased due to the increased use of compression trades reflecting a greater number of market participants and hence trade-matching and the effect of exchange rate movements. This was partially offset by a decrease in clearing house netting. · The decrease in exchange rate contracts reflected the impact of exchange rate movements, partially offset by higher trade volumes. · Credit derivative fair values and notionals decreased due to a managed risk reduction in particular in Non-Core and an increase in compression trades. Refer to the table that follows for additional analysis on bought and sold credit derivatives.   Risk and balance sheet management (continued) Risk management: Credit risk: Financial assets (continued) Credit derivatives The Group trades credit derivatives as part of its client led business and to mitigate credit risk. The Group's credit derivative exposures relating to proprietary trading are minimal. The table below analyses the Group's bought and sold protection. 30 June 2012 31 December 2011 Notional Fair value Notional Fair value Bought Sold Bought Sold Bought Sold Bought Sold Group £bn £bn £bn £bn £bn £bn £bn £bn Client-led trading & residual risk Credit hedging - banking book (1) - Credit hedging - trading book - rates - credit and mortgage markets - other - - - Total excluding APS APS - Core Client-led trading Credit hedging - banking book - - - Credit hedging - trading book - rates - credit and mortgage markets - other - - - Non-Core Residual risk Credit hedging - banking book (1) - - Credit hedging - trading book - rates - credit and mortgage markets - other - By counterparty Central government (APS) - Monoline insurers - CDPCs - Banks Other financial institutions Corporates - - - Note: Credit hedging in the banking book principally relates to portfolio management in Non-Core.   Risk and balance sheet management (continued) Risk management: Credit risk Problem debt management The following tables analyse loans and advances to banks and customers (excluding reverse repos) and the related debt management measures and ratios by division. Refer to pages 136 to 141 of the Group's 2011 Annual Report and Accounts for policies, methodologies and approaches to problem debt management. Credit metrics Gross loans to REIL Impairment provisions REIL as a % of gross loans to customers Provisions as a % of REIL YTD Impairment charge YTD Amounts written-off banks customers 30 June 2012 £m £m £m £m % % £m £m UK Retail 58 UK Corporate 47 Wealth 99 43 22 3 International Banking 62 Ulster Bank 53 28 US Retail & Commercial 33 43 Retail & Commercial 53 Markets 82 19 41 Direct Line Group and other - Core 54 Non-Core 49 Group 51 Total including disposal groups 51 31 December 2011 Full year Impairment charge Full year Amounts written-off UK Retail 57 UK Corporate 41 Wealth 81 38 25 11 International Banking 52 Ulster Bank 50 US Retail & Commercial 45 Retail & Commercial 49 Markets 75 - 23 Direct Line Group and other - Core 50 Non-Core 48 Group 49 Total including disposal groups 49 Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Key points · Total REIL decreased from £42.4 billion to £41.1 billion in the first half of 2012. REIL excluding disposal groups were lower than year-end at £39.7 billion; Group provisions coverage increased from 49% to 51%. Ulster Bank Group coverage increased from 53% to 56%, with both Core and Non-Core higher at 53% and 57% respectively reflecting continuing difficult credit conditions. · Within Core a £0.7 billion increase in Ulster Bank REIL was offset by reductions in International Banking. · REIL excluding disposal groups as a proportion of loans increased marginally from 8.6% to 8.7%, with Non-Core increasing from 30.3% to 34.1%, primarily driven by the Ulster Bank Non-Core commercial real estate portfolio. · Core annualised impairments fell to 0.7% of customer loans from 0.8% at 31 December 2011 aided by favourable trends in the UK Retail and US Retail & Commercial. · Credit metrics remained broadly stable across most sectors and overall ratios were 8.7% and 51% respectively compared with 8.6% and 49%, excluding disposal groups. · Commercial real estate lending included within Property and construction was as follows: Total Non-Core 30 June 31 December 30 June 31 December Lending £69.3bn £74.8bn £30.4bn £34.3bn REIL £21.7bn £22.9bn £18.1bn £18.8bn Provisions £9.4bn £9.5bn £8.0bn £8.2bn REIL as a % of gross loans to customers 31.3% 30.6% 59.5% 54.8% Provisions as a % of REIL 43% 42% 44% 44% Ulster Bank is a significant contributor to the Non-Core commercial real estate lending. Refer to the Key credit portfolios section on Ulster Bank Group (Core and Non-Core).   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) The following tables analyse loans and advances to banks and customers (excluding reverse repos and assets of disposal groups) and the related debt management by sector and geography (by location of office) for the Group, Core and Non-Core. Loans, REIL and provisions exclude amounts relating to businesses held for disposal, consistent with the balance sheet presentation required by IFRS. 30 June 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Group Government (1) - Other finance 61 74 Personal - mortgages 28 - unsecured 83 Property and construction 44 Manufacturing 58 57 92 Finance leases (2) 65 35 77 Retail, wholesale and repairs 54 55 Transport and storage 45 8 Health, education and leisure 45 52 Hotels and restaurants 47 34 Utilities 72 29 40 1 - Other 55 84 Latent - 51 of which: UK - residential mortgages 18 58 27 - personal lending 85 - property and construction 36 - other 71 Europe - residential mortgages 37 10 - personal lending 86 27 12 - property and construction 52 - other 65 US - residential mortgages 28 - personal lending 46 38 23 59 - property and construction 84 24 8 48 - other 96 RoW - residential mortgages 33 12 36 - - - personal lending 1 1 - - - property and construction 48 13 37 - other 73 17 15 51 Banks 86 24 25 For the notes to this table refer to page 172.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) 31 December 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Full year Impairment charge £m Full year Amounts written-off £m Group Government (1) - Other finance 69 89 87 Personal - mortgages 27 - unsecured 79 Property and construction 41 Manufacturing 57 Finance leases (2) 64 Retail, wholesale and repairs 51 Transport and storage 25 78 43 Health, education and leisure 43 98 Hotels and restaurants 45 Utilities 88 23 26 3 3 Other 45 Latent - 49 of which: UK - residential mortgages 19 25 - personal lending 81 - property and construction 35 - other 63 Europe - residential mortgages 32 10 - personal lending 86 25 - property and construction 48 - other 67 US - residential mortgages 31 - personal lending 66 46 - property and construction 23 7 - other RoW - residential mortgages 33 12 36 3 - - personal lending 1 1 - - - property and construction 36 35 - other 49 49 Banks 90 - - For notes to this table refer to page 172.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) 30 June 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Core Government (1) - Other finance 77 15 Personal - mortgages 27 - unsecured 83 Property and construction 38 Manufacturing 54 42 11 Finance leases (2) 65 14 26 Retail, wholesale and repairs 55 81 39 Transport and storage 67 24 19 7 Health, education and leisure 41 88 38 Hotels and restaurants 44 74 16 Utilities 8 6 75 1 - Other 62 37 Latent - 54 of which: UK - residential mortgages 18 58 27 - personal lending 85 - property and construction 38 - other 67 Europe - residential mortgages 36 9 - personal lending 88 20 8 - property and construction 41 13 - other 78 US - residential mortgages 21 74 93 - personal lending 41 35 6 37 - property and construction 27 17 15 21 - other 63 RoW - residential mortgages 33 12 36 - - - personal lending 1 1 - - - property and construction 78 46 59 - - - other 8 3 54 Banks 86 24 25 For the notes to this table refer to page 172.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) 31 December 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Full year Impairment charge £m Full year Amounts written-off £m Core Government (1) - Other finance 78 44 Personal - mortgages 25 - unsecured 79 Property and construction 28 Manufacturing 48 Finance leases (2) 64 31 68 Retail, wholesale and repairs 50 Transport and storage 52 16 47 29 Health, education and leisure 37 55 Hotels and restaurants 37 60 Utilities 22 1 5 - - - Other 53 Latent - 50 of which: UK - residential mortgages 19 24 - personal lending 81 - property and construction 26 - other 63 Europe - residential mortgages 31 10 - personal lending 87 22 - property and construction 37 10 - other 74 US - residential mortgages 23 - personal lending 59 43 66 85 - property and construction 25 12 16 48 - other 26 96 RoW - residential mortgages 33 12 36 3 - - personal lending 1 1 - - - property and construction 16 6 38 - - other 82 29 35 17 50 Banks 90 - - For the notes to this table refer to page 172.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) 30 June 2012 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % YTD Impairment charge £m YTD Amounts written-off £m Non-Core Government (1) - Other finance 45 59 1 Personal - mortgages 49 80 - unsecured 85 83 28 39 Property and construction 45 Manufacturing 63 15 81 Finance leases (2) 65 21 51 Retail, wholesale and repairs 52 45 16 Transport and storage 57 1 Health, education and leisure 50 14 14 Hotels and restaurants 52 42 18 Utilities 64 23 36 - - Other 46 79 47 Latent - 49 of which: UK - residential mortgages 57 - personal lending 84 26 21 81 4 13 - property and construction 36 - other 76 83 95 Europe - residential mortgages 77 51 66 4 1 - personal lending 72 59 82 7 4 - property and construction 54 - other 54 89 US - residential mortgages 95 43 76 - personal lending 5 5 17 22 - property and construction 57 29 27 - other 33 33 RoW -residential mortgages - personal lending 1 - property and construction 89 43 13 37 - other 60 9 12 49 Banks 1 1 - - For the notes to this table refer to page 172.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) 31 December 2011 Gross loans £m REIL £m Provisions £m REIL as a % of gross loans % Provisions as a % of REIL % Provisions as a % of gross loans % Full year Impairment charge £m Full year Amounts written-off £m Non-Core Government (1) - Other finance 46 43 Personal - mortgages 47 - unsecured 92 84 67 Property and construction 44 Manufacturing 67 90 Finance leases (2) 64 81 Retail, wholesale and repairs 53 53 Transport and storage 94 36 31 14 Health, education and leisure 49 43 Hotels and restaurants 60 71 Utilities 66 22 33 3 3 Other 39 Latent - 48 of which: UK - residential mortgages 52 11 21 6 1 - personal lending 37 30 81 - property and construction 38 - other 63 Europe - residential mortgages 84 49 58 30 - - personal lending 66 55 83 33 - property and construction 49 - other 58 US -residential mortgages 49 - personal lending 7 7 46 68 - property and construction 77 32 - other 84 RoW - residential mortgages - personal lending 1 - property and construction 36 51 35 - other 53 11 48 Banks 1 1 - - Notes: Government includes central and local government. Includes instalment credit.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Risk elements in lending (REIL) REIL are stated without giving effect to any security held that could reduce the eventual loss should it occur or to any provisions marked. The table below details the movement in REIL for the first half of 2012. Impaired loans Other loans (1) REIL Core Non- Core Total Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m £m £m £m At 1 January 2012 Currency translation and other adjustments 51 44 Additions Transfers 33 Disposals and restructurings Repayments Amounts written-off - - - At 30 June 2012 Note: Accruing loans past due 90 days or more where an impairment event has taken place but no impairment provision has been recognised. This category is used for fully collateralised non-revolving credit facilities. The table below analyses the Group's REIL between UK and overseas, based on the location of the lending office. 30 June 2012 31 December 2011 Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m Impaired loans (1) - UK - overseas Accruing loans past due 90 days or more (2) - UK - overseas 77 34 Total REIL REIL including disposal groups REIL as a % of gross loans and advances (3) 4.4% 34.0% 8.6% 4.4% 30.1% 8.6% Provisions as a % of REIL 54% 49% 51% 50% 48% 49% Notes: All loans against which an impairment provision is held. Loans where an impairment event has taken place but no impairment provision recognised. This category is used for fully collateralised non-revolving credit facilities. Includes disposal groups but excludes reverse repos. Key point · Group REIL including disposal groups decreased by £1.3 billion in H1 2012 despite the difficult economic climate, due to several material write-offs and recoveries within Non-Core portfolios.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Impairment provisions The table below analyses impairment provisions in respect of loans and advances to banks and customers. 30 June 2012 31 December 2011 Core Non- Core Total Core Non- Core Total £m £m £m £m £m £m Individually assessed Collectively assessed Latent loss Loans and advances to customers Loans and advances to banks 1 1 Total provisions Provisions as a % of REIL 54% 49% 51% 50% 48% 49% Customer provisions as a % of customer loans (1) 2.4% 16.7% 4.4% 2.2% 14.4% 4.2% Note: Includes disposal groups but excludes reverse repos. Key point · Impairment provisions increased by £0.4 billion, primarily in collectively assessed portfolios, mainly driven by deteriorating credit metrics within the Ulster Bank mortgage portfolio where elevated levels of impairment continue to outpace write-offs. Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Impairment charge The table below analyses the impairment charge for loans and securities. Half year ended 30 June 2012 30 June 2011 Core Non-Core Total Core Non-Core Total £m £m £m £m £m £m Individually assessed Collectively assessed Latent loss Loans to customers Loans to banks 24 - 24 - - - Securities - sovereign debt (1) - other 38 63 13 76 Charge to income statement Charge as a % of gross loans (2) 0.7% 3.6% 1.1% 0.8% 5.2% 1.6% Notes: Includes related interest rate hedge instruments. Customer loan impairment charge as a percentage of gross loans and advances to customers including assets of disposal groups and excluding reverse purchase agreements. Key points · The impairment charge of £2.6 billion in H1 2012 was £2.4 billion or 48% lower than H1 2011. This reflected lower loan impairments, primarily in Non-Core, and to a lesser extent, in Retail & Commercial, as well as lower securities impairments. · The total loan impairment charge was 34% lower year-on-year. Retail & Commercial loan impairment losses decreased due to an overall improvement in asset quality and risk appetite tightening in UK Retail and an improved credit environment in US Retail & Commercial. · The Group recognised an impairment charge of £0.8 billion in H1 2011 in relation to its Greek bond portfolio in Group Treasury. In H1 2012 there were write-backs relating to asset-backed securities in Non-Core. · Ulster Bank Core and Non-Core impairments were £1.2 billion compared with £2.5 billion in H1 2011, with Non-Core decreasing by £1.4 billion primarily in relation to individually assessed commercial real estate portfolio assets.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Wholesale loan restructuring As part of the Group's problem debt management process, a number of restructuring options are available when corrective action is deemed necessary. The vast majority of wholesale loan restructurings take place within the Global Restructuring Group (GRG). However, within its early problem management framework, the Group may agree various remedial measures with customers whose loans are performing but who are experiencing temporary financial difficulties. Refer to pages 137 and 138 of the Group's 2011 Annual Report and Accounts for more details on wholesale loan restructuring. The total amount of wholesale loan restructurings that achieved legal completion in the first half of 2012 and that individually exceed respective thresholds set at divisional level (which range from nil to £10 million) was £4.3 billion. In addition, a further £12.5 billion was in the process of being completed at 30 June 2012. Restructured loans, related internal asset quality bands, sector breakdown and types of restructuring are set out below. Sector AQ1-AQ9 (1) £m AQ10 (2) £m AQ10 (2) provision coverage % Half year ended 30 June 2012 Property 25 Transport 48 62 Telecoms, media and technology 16 15 Retail and leisure 14 52 Other 12 25 Year ended 31 December 2011 Property 18 Transport 11 Telecoms, media and technology 12 25 Retail and leisure 24 Other 52 22 Notes: Probability of default is less than 100%. Probability of default is 100%. The table below analyses the incidence of the main types of restructuring by loan value. Arrangement type 30 June % 31 December % Variation in margin 9 12 Payment holidays and loan rescheduling 89 87 Forgiveness of all or part of the outstanding debt 11 31 Other 11 8 Note: The total above exceeds 100% as an individual case can involve more than one type of arrangement.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Wholesale loan restructuring (continued) Key points · The value of wholesale loans restructured during the first half of 2012 was, on a pro-rata basis, in line with that restructured during 2011. Around 80% of restructuring activity (by loan value) was undertaken by the GRG, whilst the remaining 20% was undertaken within the divisions. · As anticipated, restructuring was more prevalent in the Group's most material corporate sectors and in those sectors experiencing difficult market conditions, notably property, transport, retail and leisure. The flow of restructured property loans remained in line with 2011 on a pro-rata basis, although the proportion of restructurings taking place in the non-defaulted portfolio increased. Most of the property loans restructured during the first half were in Non-Core. · Provision coverage of restructured defaulted assets remained in line with that applied during 2011. Coverage of restructured property loans reflects that applied in the wider portfolio, with a higher coverage level observed for Ulster property cases than for non-Ulster cases. · Forgiveness of all or part of the outstanding debt is granted as a last resort and comprises only a small number of cases. It is therefore subject to large fluctuations from period to period. Payment holidays and loan reschedulings tend to be granted on a more linear basis and remained stable over the period. Retail forbearance Retail mortgage accounts in forbearance arrangements at 30 June 2012 totalled £7.1 billion. The mortgage arrears information for retail accounts in forbearance, related provision and type of arrangements are shown in the tables below. Refer to pages 139 to 141 of the Group's 2011 Annual Report and Accounts for details on methodologies. No missed payments 1-3 months in arrears >3 months in arrears Total Forborne balances as a % of total Balance Provision Balance Provision Balance Provision Balance Provision £m £m £m £m £m £m £m £m % 30 June 2012 UK Retail (1,2) 19 15 61 95 Ulster Bank (1,2) 69 RBS Citizens (3) - - 24 13 37 Wealth 61 - - - 91 6 6 31 December 2011 UK Retail (1,2) 16 13 59 88 Ulster Bank (1,2) 78 45 RBS Citizens (3) - - 91 10 89 10 20 Wealth - - - 2 - - 94 68 Notes: Includes all forbearance arrangements whether relating to the customer's lifestyle changes or financial difficulty. Comprises the current stock position of forbearance deals agreed since early 2008 for UK Retail and early 2009 for Ulster Bank. Forbearance stock reported at 30 June 2012 now includes home equity loans and lines as well as the residential mortgage portfolio. Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Retail forbearance (continued) Key points UK Retail · At 30 June 2012, £4.6 billion of mortgage loans representing 4.7% of the total mortgage assets were subject to some form of forbearance; this represents a 4% increase in forbearance stock since 31 December 2011. Of these, approximately 83% were up-to-date with payments (compared with approximately 97% of the mortgage population not subject to forbearance activity). · The most frequently occurring forbearance types were term extensions (41% of assets subject to forbearance at 30 June 2012), interest only conversions (26%) and capitalisations of arrears (19%). The stock of cases subject to interest only conversions reflects legacy policy; UK Retail no longer permits this type of forbearance treatment for customers in financial difficulty. · The provision cover on performing assets subject to forbearance is more than five times that on assets not subject to forbearance. · For unsecured portfolios in UK Retail, 1% of the population was subject to forbearance at 30 June 2012. Ulster Bank · Ulster Bank Group is assisting customers in this difficult environment. Mortgage forbearance treatments have been in place since 2009 and are aimed at assisting customers in financial difficulty. At 30 June 2012, 10% of total mortgage assets (£1.9 billion) were subject to a forbearance arrangement, an increase from 9% (£1.8 billion) at 31 December 2011. The majority of these forbearance arrangements are in the performing book (79%) and not 90 days past due. · The provision cover on performing assets subject to forbearance is approximately ten times higher than that on performing assets not subject to forbearance. · The majority of the forbearance treatments offered by Ulster Bank are temporary concessions, accounting for 87% of assets subject to forbearance at 30 June 2012. These are offered for periods of one to three years and incorporate different levels of repayment based on the customer's ability to pay. · Of these temporary forbearance types, the largest category at 30 June 2012 was interest only conversions, which accounted for 44% of total assets subject to forbearance. The other categories of temporary forbearance were payment concessions (positive and negative amortisation agreements, accounting for 20% and 15% of the total, respectively) and payment holidays (accounting for 8%). · For unsecured portfolios in Ulster Bank, 1.68% (by value) of the population was subject to forbearance at 30 June 2012.   Risk and balance sheet management (continued) Risk management: Credit risk: Problem debt management (continued) Retail forbearance (continued) UK Retail Ulster Bank RBS Citizens Wealth Total (1) Forbearance arrangements £m £m £m £m £m 30 June 2012 Interest only conversions (temporary and permanent) - 8 Term extensions - capital repayment and interest only - 85 Payment concessions/holidays 22 Capitalisation of arrears - - Other - - 37 31 December 2011 Interest only conversions (temporary and permanent) - 3 Term extensions - capital repayment and interest only 58 - 97 Payment concessions/holidays - Capitalisation of arrears - - Other - - 23 Note: As an individual case can include more than one type of arrangement, the analysis in the table on forbearance arrangements exceeds the total value of cases subject to forbearance.   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate The commercial real estate lending portfolio totalled £69.3 billion at 30 June 2012, a £5.6 billion or 7% decrease from £74.8 billion at 31 December 2011. The commercial real estate sector comprises exposures to entities involved in the development of, or investment in, commercial and residential properties (including housebuilders). The analysis of lending utilisations below excludes rate risk management and contingent obligations. 30 June 2012 31 December 2011 Investment Development Total Investment Development Total By division (1) £m £m £m £m £m £m Core UK Corporate Ulster Bank US Retail & Commercial 68 70 International Banking Markets 80 61 Non-Core UK Corporate Ulster Bank US Retail & Commercial 16 28 International Banking Core and Non-Core Investment Development Commercial Residential Commercial Residential Total By geography (1) £m £m £m £m £m 30 June 2012 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe 19 56 US 55 29 RoW 13 31 December 2011 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe 9 52 US 59 46 RoW 35 For the notes to these tables refer to the following page. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate (continued) Investment Development Core Non-Core Core Non-Core Total By geography (1) £m £m £m £m £m 30 June 2012 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe 45 30 US 68 16 RoW 62 31 December 2011 UK (excluding NI) (2) Ireland (ROI and NI) (2) Western Europe 20 41 US 71 34 RoW 93 By sub-sector (1) UK (excl NI) (2) £m Ireland (ROI and NI) (2) £m Western Europe £m US £m RoW £m Total £m 30 June 2012 Residential Office Retail Industrial 36 Mixed/other 31 December 2011 Residential Office Retail Industrial 24 Mixed/other Notes: Excludes commercial real estate lending in Wealth as these loans are generally supported by personal guarantees in addition to collateral. This portfolio, which totalled £1.4 billion at 30 June 2012 (31 December 2011 - £1.3 billion), continues to perform in line with expectations and requires minimal provisions. ROI: Republic of Ireland; NI: Northern Ireland. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate (continued) Key points · In line with the Group's strategy, the overall exposure to commercial real estate fell during the first half of 2012, mainly in the UK, Western Europe and Ireland. The overall mix in terms of geography, sub-sector and investment versus development remained broadly unchanged. · Most of the decrease was in Non-Core due to repayments and asset sales. The Non-Core portfolio totalled £30.4 billion (44% of the portfolio) at 30 June 2012 (31 December 2011 - £34.3 billion or 46% of the portfolio). · The growth in Markets was caused by an increase in the inventory of US commercial real estate loans earmarked for distribution in the commercial mortgage-backed securities warehouse. This activity is tightly controlled, including maximum portfolio size and holding period, and marked-to-market on a daily basis. · With the exception of exposure in Spain and Ireland, the Group had minimal commercial real estate exposure in eurozone periphery countries. Exposure in Spain was predominantly in the Non-Core portfolio and totalled £2.1 billion, of which 46% was performing. The remainder of the Spanish portfolio has already been subject to material provisions, which are regularly assessed by reference to re-appraised asset values. Asset values vary significantly by type and geographic location. · Short-term lending to property developers without sufficient pre-let revenue at origination to support investment financing after practical completion is classified as speculative. Speculative lending at origination represented less than 1% of the portfolio at 30 June 2012. · The commercial real estate sector is expected to remain challenging in key markets and new business will be accommodated from run-off of existing Core exposure. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate (continued) Maturity profile of portfolio UK Corporate Ulster Bank US Retail & Commercial International Banking Markets Total £m £m £m £m £m £m 30 June 2012 Core < 1 year (1) 76 1-2 years 7 2-3 years > 3 years Not classified (2) - Total Non-Core < 1 year (1) - 1-2 years - 2-3 years 80 - > 3 years - Not classified (2) - Total - 31 December 2011 Core < 1 year (1) - 1-2 years 60 2-3 years > 3 years 9 Not classified (2) - Total Non-Core < 1 year (1) - 1-2 years - 2-3 years - > 3 years - Not classified (2) - - 4 - Total - Notes: Includes on demand and past due assets. Predominantly comprises overdrafts and multi-option facilities for which there is no single maturity date. Key point · The majority of Ulster Bank Group's commercial real estate portfolio was categorised as < 1 year, owing to the high level of non-performing assets in the portfolio. Ulster Bank places most restructured facilities on demand rather than extend the maturity date. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate (continued) Portfolio by AQ band AQ1-AQ2 £m AQ3-AQ4 £m AQ5-AQ6 £m AQ7-AQ8 £m AQ9 £m AQ10 £m Total £m 30 June 2012 Core Non-Core 31 December 2011 Core Non-Core Key points · The AQ distribution remained relatively unchanged in both Core and Non-Core during the first half of 2012. The high proportion of the portfolio in the AQ10 band was driven by exposures in Non-Core (Ulster Bank Group and International Banking) and Core (Ulster Bank). · Of the total portfolio of £69.3 billion at 30 June 2012, £31.4 billion (31 December 2011 - £34.7 billion) was managed within the Group's standard credit processes and £5.2 billion (31 December 2011 - £5.9 billion) was receiving varying degrees of heightened credit management under the Group's Watchlist process. A further £32.7 billion (31 December 2011 - £34.3 billion) was managed within the GRG and included watchlisted and non-performing exposures. The decrease in the portfolio managed by the GRG was driven by Non-Core reductions. * not within the scope of Deloitte LLP's review report Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate (continued) The table below analyses commercial real estate lending by loan-to-value (LTV). Due to market conditions in Ireland and to a lesser extent in the UK, there is a shortage of market-based data. In the absence of external valuations, the Group deploys a range of alternative approaches to assess property values, including internal expert judgement and indexation. Ulster Bank Rest of the Group Group Loan-to-value AQ1-AQ9 £m AQ10 £m AQ1-AQ9 £m AQ10 £m AQ1-AQ9 £m AQ10 £m 30 June 2012 < 50% 89 37 > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% Total with LTVs Other (1) 1 Total Total portfolio average LTV (2) 138% 262% 67% 189% 75% 227% 31 December 2011 < 50% 81 28 > 50% and < 70% > 70% and < 90% > 90% and < 100% > 100% and < 110% > 110% and < 130% > 130% Total with LTVs Other (1) 7 38 Total Total portfolio average LTV (2) 140% 259% 69% 129% 77% 201% Notes: Other performing loans of £7.5 billion (31 December 2011 - £9.0 billion) include unsecured lending to commercial real estate clients, such as major UK housebuilders. The credit quality of these exposures was consistent with that of the performing portfolio overall. Other non-performing loans of £1.5 billion (31 December 2011 - £1.9 billion) are subject to the Group's standard provisioning policies. Weighted average by exposure. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Commercial real estate (continued) Key points · 86% of the commercial real estate portfolio categorised as LTV > 100% was within Ulster Bank Group (Core and Non-Core) and International Banking (Non-Core). A majority of the portfolios are managed within the GRG and are subject to reviews at least quarterly and significant levels of provisions have been taken against these portfolios. Provisions as a percentage of REIL for the Ulster Bank Group commercial real estate portfolio was 56% at 30 June 2012 (31 December 2011 - 53%). The reported LTV levels are based on loan value (before provisions). The growth in the average LTV in the AQ10 category for the rest of the Group was mainly attributable to a corporate client which has been substantially provided for. · The average interest coverage ratios for UK Corporate (Core and Non-Core) and International Banking (Non-Core) were 2.69x and 1.29x, respectively, at 30 June 2012 (31 December 2011 - 2.71x and 1.25x, respectively). The US Retail & Commercial portfolio is managed on the basis of debt service coverage, which includes scheduled principal amortisation. The average debt service coverage for this portfolio was 1.28x at 30 June 2012 (31 December 2011 - 1.24x). As a number of different approaches are used within the Group and across geographies to calculate interest coverage ratios, they may not be comparable for different portfolio types and organisations. Residential mortgages The majority of the Group's residential mortgage portfolio exposures are in the UK, Ireland and the US. The analysis below includes both Core and Non-Core balances. 30 June 31 December £m £m UK Retail Ulster Bank RBS Citizens (1) Note: Restated. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Residential mortgages (continued) The table below details the distribution of residential mortgages by indexed LTV. LTV averages are calculated by transaction value. UK Retail Ulster Bank RBS Citizens (3) Loan-to-value (LTV) AQ1-AQ9 £m AQ10 £m AQ1-AQ9 £m AQ10 £m AQ1-AQ9 £m AQ10 £m 30 June 2012 < 50% 37 > 50% and < 70% 53 > 70% and < 90% 93 > 90% and < 100% 53 > 100% and < 110% 51 > 110% and < 130% 52 > 130% 29 50 Total with LTVs Other (1) 11 - - 69 Total Total portfolio average LTV (2) 67% 81% 110% 135% 78% 94% 31 December 2011 < 50% 49 > 50% and < 70% 78 > 70% and < 90% > 90% and < 100% 66 > 100% and < 110% 53 > 110% and < 130% 53 > 130% 60 15 55 Total with LTVs Other (1) 13 - - 23 Total Total portfolio average LTV (2) 67% 80% 104% 125% 76% 91% Notes: Where no indexed LTV is held. Calculated by value of debt outstanding. Includes residential mortgages and home equity loans and lines (refer to page 189 for breakdown of balances). * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Residential mortgages (continued) Key points UK Retail · The UK Retail mortgage portfolio totalled approximately £98 billion at 30 June 2012, an increase of 1.7% from 31 December 2011. · The assets were prime mortgages and included £7.4 billion (7.6%) of exposure to residential buy-to-let. There was a small legacy portfolio of self-certified mortgages (0.3% of the total mortgage portfolio). Self-certified mortgages were withdrawn in 2004. · Gross new mortgage lending remained strong at £7.1 billion. Newly originated mortgages had an average LTV by transaction value of 65.4% during the first half of 2012 compared with 63.0% during 2011. The maximum LTV available to new customers was 90% except for those buying properties under the rules of the government-sponsored NewBuy Indemnity scheme. The scheme, which was introduced in March 2012, permits customers to borrow up to 95% of the value of new properties. · Based on the Halifax Price Index at March 2012, the portfolio average indexed LTV by weighted value increased marginally from 67.2% at 31 December 2011 to 67.7% at 30 June 2012. · The arrears rate (more than three payments in arrears, excluding repossessions and shortfalls post property sale) improved marginally from 1.6% to 1.5%. The number of properties repossessed in H1 2012 was broadly in line with the number repossessed in H2 2011, averaging 150 per month. Arrears rates remain sensitive to economic developments and are currently favoured by the low interest rate environment. · The mortgage impairment charge was £58 million for H1 2012, which compares favourably with £116 million for H1 2011 and £66 million for H2 2011. Ulster Bank · Ulster Bank's residential mortgage portfolio totalled £19.2 billion at 30 June 2012, with 88% in the Republic of Ireland and 12% in Northern Ireland. At constant exchange rates, the portfolio decreased 1.1% from 31 December 2011 as a result of natural amortisation and limited growth due to low market demand. · Average LTVs increased from 31 December 2011 to 30 June 2012, on a value basis, as a result of decreases in the house price index, notably in the first quarter of the year. · Refer to the Ulster Bank Group (Core and Non-Core) section for commentary on mortgage REIL and repossessions. * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios*: Residential mortgages (continued) Key points (continued) RBS Citizens · At 30 June 2012, RBS Citizens' residential real estate portfolio totalled £23.0 billion (31 December 2011 - £24.2 billion). The real estate portfolio included £6.5 billion of residential mortgages; for 99% of these, the Group held a first-lien mortgage (Core - £6.0 billion; Non-Core - £0.5 billion). The remainder comprised £16.5 billion of home equity loans and lines (Core - £14.2 billion; Non-Core - £2.3 billion). · RBS Citizens continues to focus on the 'footprint states' of New England, the Mid Atlantic and the Mid West, targeting low risk products and maintaining conservative risk policies. Loan acceptance criteria were tightened during 2009 to address deteriorating economic and market conditions. At 30 June 2012, £19.2 billion of loans (83% of the total portfolio) were to customers within these footprint states. · At 30 June 2012, around 12% of the residential real estate portfolio was in Non-Core. Of this, the largest proportion (75%) was the 'serviced by others' (SBO) home equity portfolio. The SBO portfolio consists of purchased pools of home equity loans and lines of credit. The annualised charge-off rate for these loans was 7.1% during the first half of 2012 (down from 8.7% during 2011), due to lending in out-of-footprint geographies, a high proportion (95%) of second-lien mortgages and high LTVs (average LTV of 116% at 30 June 2012). The SBO book has been closed to new purchases since 2007 and is in run-off, with exposure down from £2.3 billion at 31 December 2011 to £2.1 billion at 30 June 2012. The arrears rate of the SBO portfolio decreased from 2.3% at 31 December 2011 to 2.0% at 30 June 2012, as the Group charged off the worst loans and implemented more effective account servicing and collections practices following a change of servicer in 2009. · The weighted average LTV of the real estate portfolio increased slightly from 77% at 31 December 2011 to 78% at 30 June 2012, driven by slight declines in the Case-Shiller home price index. Excluding SBO, the weighted average LTV was 74.5%. · Impairments on the residential real estate portfolio continued to decline and were £115 million for H1 2012 compared with £165 million for H1 2011 and £158 million for H2 2011. * not within the scope of Deloitte LLP's review report Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios* (continued) Ulster Bank Group (Core and Non-Core) Overview At 30 June 2012, Ulster Bank Group accounted for 10% of the Group's total gross customer loans and 9% of the Group's Core gross customer loans. The impairment charge for H1 2012 was £1,166 million, mainly driven by the residential mortgage and commercial real estate portfolios as high unemployment, austerity measures and economic uncertainty have reduced incomes and, together with limited liquidity, depressed the property market. For 2011, the H1 impairment charge was £2,540 million and the full year charge was £3,717 million. Core The impairment charge for H1 2012 was £717 million, with the mortgage sector accounting for £356 million (50%). For H1 2011, the charge was £730 million, with the mortgage sector accounting for £311 million (43%). For the whole of 2011, the charge was £1,384 million, with the mortgage sector accounting for £570 million (41%). Non-Core The impairment charge for H1 2012 was £449 million. The commercial real estate sector accounted for £398 million (89%); of this, development land accounted for £262 million (58%). For H1 2011, the corresponding charge was £1,810 million, with the commercial real sector accounting for £1,697 million (94%), of which development land accounted for £1,313 million (73% of the total Non-Core charge). For the whole of 2011, the charge was £2,333 million, with the commercial real estate sector accounting for £2,160 million (93%), of which development land accounted for £1,551 million (66% of the total Non-Core charge). * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios* Ulster Bank Group (Core and Non-Core) (continued) Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans YTD Impairment charge YTD Amounts written-off Sector analysis £m £m £m % % % £m £m 30 June 2012 Core Mortgages 48 11 Commercial real estate - investment 43 91 - - development 49 24 - Other corporate 61 2 Other lending 92 29 15 53 28 Non-Core Commercial real estate - investment 49 3 - development 61 37 Other corporate 58 51 7 57 47 Ulster Bank Group Mortgages 48 11 Commercial real estate - investment 47 3 - development 60 37 Other corporate 60 9 Other lending 92 29 15 56 75 * not within the scope of Deloitte LLP's review report   Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios* Ulster Bank Group (Core and Non-Core) (continued) Gross loans REIL Provisions REIL as a % of gross loans Provisions as a % of REIL Provisions as a % of gross loans YTD Impairment charge YTD Amounts written-off Sector analysis £m £m £m % % % £m £m 31 December 2011 Core Mortgages 43 11 Commercial real estate - investment 41 - - development 50 99 16 Other corporate 58 72 Other lending 92 56 25 50 Non-Core Commercial real estate - investment 47 1 - development 57 32 Other corporate 55 16 54 49 Ulster Bank Group Mortgages 43 11 Commercial real estate - investment 45 1 - development 57 48 Other corporate 57 88 Other lending 92 56 25 53 Key points · Core REIL increased by £711 million or 13% compared with 31 December 2011 to £6,234 million at 30 June 2012. · Mortgages accounted for £377 million (53%) of the increase in Core REIL, driven by a continued challenging economic environment. Mortgage REIL as a percentage of gross mortgages was 13.4% (by value) at 30 June 2012 compared with 10.9% at 31 December 2011. The number of properties repossessed in H1 2012 was broadly in line with the number of repossessed in H2 2011, averaging 15 per month. · Non-Core REIL decreased by £334 million or 3% compared with 31 December 2011 to £11,277 million at 30 June 2012, as a result of lower defaults and increased restructuring in the commercial real estate portfolio. · At 30 June 2012, 64% of REIL was in Non-Core, of which the commercial real estate development portfolio accounted for 64%. * not within the scope of Deloitte LLP's review report Risk and balance sheet management (continued) Risk management: Credit risk: Key credit portfolios* Ulster Bank Group (Core and Non-Core) (continued) Commercial real estate The commercial real estate lending portfolio for Ulster Bank (Core and Non-Core) totalled £15.9 billion at 30 June 2012, of which £11.4 billion or 72% was in Non-Core. The geographic split of the total Ulster Bank Group commercial real estate portfolio remained similar to 31 December 2011, with 27% in Northern Ireland, 62% in the Republic of Ireland and 11% in the UK (excluding Northern Ireland). Investment Development Commercial Residential Commercial Residential Total Exposure by geography £m £m £m £m £m 30 June 2012 Ireland (ROI and NI) UK (excluding NI) 96 91 RoW 14 - 5 11 30 31 December 2011 Ireland (ROI and NI) UK (excluding NI) 95 RoW 27 4 - 32 63 Key points · Commercial real estate remains the primary sector contributing to the Ulster Bank Group defaulted loan book. The outlook for the property sector remains challenging, with limited liquidity in the marketplace to support sales or refinancing. Asset values are regularly re-assessed because of depressed market conditions. · Within its early problem management framework, Ulster Bank may agree various measures with customers whose loans are performing but who are experiencing temporary financial difficulties. During H1 2012, commercial real estate loans amounting to £0.1 billion (each having exposures greater than £10 million) benefited from such measures. · During H1 2012, impaired commercial real estate loans amounting to £0.7 billion (for exposures greater than £10 million) were restructured and remain in the non-performing book. * not within the scope of Deloitte LLP's review report Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
